Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
 
Status of Claims
Claims 1, 7, 15, 20, 22, 26-30, 36-38, 57-60, and 64 are pending as of the response and amendments filed on 9/16/22. Claims 2-6, 8-14, 16-19, 21, 23-25, 31-35, 39-56, and 61-63 have been canceled. Claims 28 and 59-60 are currently withdrawn from examination as being drawn to a non-elected species. Claims 1, 7, 15, 20, 22, 26-27, 29-30, 36-38, 57-58, and 64 are currently under examination. 
Claims 1, 7, 20, 22, 26-27, 29-31, 35-38, 50, 57-58, and 64 were previously rejected under 35 USC 103 as being unpatentable over Kaufman, WO 2012050907. Applicants’ reasons for traversal are summarized and addressed below. 
Applicants have referred to the comments by the examiner made in the final rejection mailed on 3/18/22, and in the advisory action mailed on 9/15/22, regarding Applicants’ evidence for the inhibitory effect on T cell proliferation for the combination of GABA and alprazolam not being commensurate in scope with the claimed method. Applicants have submitted in response, independent claim 1 as amended specifies the GABAA receptor PAM to be a benzodiazepine selected from the group consisting of alprazolam, bromazepam, chlordiazepoxide, midazolam, clonazepam, clorazepate, diazepam, estazolam, flurazepam, halazepam, ketazolam, lorazepam, nitrazepam, oxazepam, prazepam, quazepam, temazepam, and triazolam, and that the GABA receptor activating ligand is GABA. Applicants have argued the claimed benzodiazepines share a core chemical structure in which a benzene ring is fused with a diazepine ring; and the claimed benzodiazepines have a distinct binding site on the GABAA receptor, which is situated at the interface between the α- and γ- subunits of an α- and γ- subunit. Applicants have further argued due to at least the above referenced similarities, one of ordinary skill in the art would expect observations for alprazolam would extend to the other claimed benzodiazepines, and because the unexpected and superior results obtained with Applicants’ claimed invention are now commensurate in scope with the claims, the 103 rejection should be withdrawn.

Applicants’ arguments are not found persuasive. Although the amendments to the claims to recite specific benzodiazepines are appreciated, Applicants have only provided evidence of an enhanced effect for the combination of GABA and one benzodiazepine, alprazolam. Claim 1 as amended still recites a total of 18 benzodiazepines, and contrary to Applicants’ remarks, there are significant structural differences among these compounds. Alprazolam has a tricyclic core ring, [1,2,4]triazolo[4,3-a][1,4]benzodiazepine, attached to a phenyl ring, while bromazepam has a 1,3-dihydro-1,4-benzodiazepin-2-one ring attached to a 2-pyridine ring; midazolam has a core 4H-imidazo[1,5-a][1,4]benzodiazepine core ring, while ketazolam has a 6H-[1,3]oxazino[3,2-d][1,4]benzodiazepine ring. Due to their structural differences, it would not be expected that the results shown for one benzodiazepine would apply to the full scope claimed. Additionally, it appears that the synergistic effect for alprazolam in combination with GABA is concentration dependent; Fig. 3 shows that while alprazolam at concentrations of 10-6 , 10-7, and 3*10-7 M in combination with GABA has an enhanced inhibitory effect on T cell proliferation, alprazolam at 10-8 or 3*10-8 M in combination with GABA doesn’t appear to have a synergistic effect. See MPEP 716.02(d): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The amended claims still appear to not be commensurate in scope with Applicants’ evidence shown in the specification, and the 103 rejection over Kaufman is still proper.

Claim 15 was previously rejected under 35 USC 103 as being unpatentable over Kaufman in view of Golwyn. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have argued the proper framework for obviousness analysis was set forth previously, as are the exemplary deficiencies of Kaufman and the unexpected and superior results associated with Applicants’ claimed invention, which are wholly commensurate in scope with the claims. Applicants have submitted Golwyn fails to cure the fundamental deficiencies, at least because it is directed to treating Crohn’s disease and is silent as to either GABAA receptor PAMs and GABA receptor activating ligands. Applicants have further argued it is not enough to show merely that the prior art includes separate references covering each limitation in a challenged claim; see Unigene Labs, Inc. v. Apotex, Inc., 655 F.3d 1352, 1360 (Fed. Cir. 2011). Applicants have argued a successful obviousness showing requires a person of ordinary skill in the art, prior to Applicants’ invention and without knowledge of Applicants’ invention-“would have selected and combined those prior art elements in the normal course of research and development to yield the claimed invention”; see Rolls-Royce, PLC v. United Techs. Corp., 603 F.3d 1325, 1338 (Fed. Cir. 2010). Applicants have maintained there is no record explaining why one of ordinary skill in the art, prior to Applicants’ invention and without knowledge of Applicants’ invention-would have selected Kaufman and Golwyn, let alone combined and modified them as the examiner suggests.

Applicants’ arguments are not found persuasive. As discussed earlier, while Applicants have provided evidence of an enhanced inhibitory effect on T cell proliferation for alprazolam at concentrations of 10-7, 3*10-7, and 10-6 in combination with GABA, the claims recite 18 different benzodiazepine compounds, having diverse chemical structures, therefore, the claims aren’t commensurate in scope with the evidence. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Kaufman, which was published well before Applicants’ effective priority date for the current application, teaches treatment or prophylaxis of the elected condition, type I diabetes, comprising administering to a subject in need thereof GABA, a GABA analog, a GABA agonist, a GABA prodrug, and/or a GABA potentiator, and alprazolam is taught, along with other benzodiazepines, as a GABA agonist. Administration of the combination of alprazolam and GABA to treat a subject having type I diabetes would have thus been prima facie obvious in view of Kaufman. Golwyn, which was also published well before the effective priority date for the current application, was cited for teaching alprazolam for inhibiting killer T cells, and increasing the concentration of helper T-cells, therefore, reduction of an inflammation-related T cell type, killer T-cells, as recited by claim 15 would have been an obvious result of administration of alprazolam and GABA. The rejection of claim 15 under 35 USC 103 as being unpatentable over Kaufman, in view of Golwyn, is still proper and is maintained for reasons of record as well as those discussed above. 
Claims 1, 7, 15, 20, 22, 26-27, 29-30, 36-38, 57-58, and 64 were examined with regards to the previously elected condition, type I diabetes; and the previously elected benzodiazepine, alprazolam, and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 20, 22, 26-27, 29-30, 36-38, 50, 57-58, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et. al., WO 2012050907 A2 (publ. 4/19/12, cited in the IDS).
The claims are drawn to a method of reducing an inflammatory immune response and/or promoting a regulatory immune response in a mammal having the elected disease of type 1 diabetes (T1D), comprising administering to said mammal a GABAA receptor allosteric modulator (PAM), comprising the elected PAM, alprazolam, in an amount sufficient to reduce an inflammatory response and/or to promote a regulatory immune response, wherein said GABAA receptor PAM is administered in conjunction with a GABA receptor activating ligand and wherein the combination of GABAA receptor PAM and GABA receptor activating ligand is more effective to reduce an inflammatory immune response and/or to promote a regulatory immune response in said mammal than when either agent is administered alone.
Kaufman teaches GABA agonists in the treatment of disorders associated with metabolic syndrome and GABA combinations in the treatment or prophylaxis of type 1 diabetes (hereafter referred to as “T1D”) (Title & Abstract). Kaufman teaches T1D as a chronic disease, and the pathology of this disease involves progressive inflammatory infiltration of pancreatic islets that contain immunocytes targeted to β-cells (para [0003-0004]). Kaufman teaches a specific embodiment wherein the GABA agonist includes alprazolam, administered in combination with GABA, to a mammal that is human or non-human (para [0009]). Kaufman teaches the method to delay the onset of T1D, slow the progression of T1D, and/or reduce the severity of T1D in a mammal, wherein the active agents are administered in amounts effective to delay the onset of hyperglycemia, slow the progression of hyperglycemia, and/or reduce the severity of or reverse hyperglycemia (para [0010]). Kaufman further teaches delaying the onset of an immune response, slowing the progression of an immune response, reducing the severity of an immune response, and/or suppressing an immune response in a mammal for the treatment of T1D comprising administering a first compound comprising GABA, a GABA analog, a GABA agonist, a GABA agonist prodrug, and/or a GABA potentiator, and a second compound comprising a non-GABA therapeutic agent, wherein the compounds are administered in amounts sufficient to delay the onset of an immune response, slow the progression of an immune response, reduce the severity of an immune response, and/or suppress an immune response in a mammal (para [0011-0012]). Kaufman teaches an embodiment wherein the first compound includes alprazolam (para [0016], [0067]). Kaufman additionally teaches a GABA receptor agonist to encompass a positive allosteric modulator of the receptor, including a GABAA receptor, such as a benzodiazepine (para [0018-0019], [0073]). Multiple routes of delivery are taught, including oral (para [0021-0022], [0113]). Kaufman teaches inflammation involves a number of inflammatory molecules such as increased levels of IL-6, CRP, and TNFα (para [0047]). Administration of GABA is taught to inhibit the development of T1D in mice, and T cells express GABAA receptors (para [0048]). Kaufman teaches combination therapy can have a synergistic effect, and lower dosages of each component can be effective when used in combination therapies compared to monotherapies, including for treating T1D (para [0055], [0065]). Kaufman also teaches the combination of GABA and a GABA receptor agonist, e.g., agonist ligand or GABAA receptor potentiator, for protecting pancreatic β-cells from oxidative stress induced apoptosis (para [0059]). GABA is taught to promote Treg cell responses (para [0062]). GABA compounds include those that penetrate the BBB as well as those that don’t (para [0068]). Kaufman teaches compositions comprising the active compounds in formulations to provide quick release, or sustained release, with each dosage containing from 0.1-5000 mg of each active agent, with the understanding the amount actually administered will be determined by a physician taking into account the condition to be treated, route of administration, and patient’s characteristics (para [0117-0119]). Tablet dosage forms are exemplified (para [0120]). Dosage forms are taught to be administered once or twice daily (para [0143]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have arrived at the claimed method of reducing an inflammatory immune response and promoting a regulatory immune response in a mammal having the elected disease T1D, comprising administering the elected PAM, alprazolam, in an amount sufficient to reduce an inflammatory immune response and to promote a regulatory immune response, and to have administered alprazolam in combination with a GABA receptor activating ligand such as GABA, in view of Kaufman. Kaufman teaches T1D involves progressive inflammatory infiltration of pancreatic islets that contain immunocytes targeted to insulin secreting β-cells, and delaying the onset of an immune response, slowing the progression of an immune response, reducing the severity of an immune response, and/or suppressing an immune response in a mammal for the treatment of T1D comprising administering a first compound comprising GABA, a GABA analog, a GABA agonist, a GABA agonist prodrug, and/or a GABA potentiator, and a second compound comprising a non-GABA therapeutic agent, wherein the compounds are administered in amounts sufficient to delay the onset of an immune response, slow the progression of an immune response, reduce the severity of an immune response, and/or suppress an immune response in a mammal. Kaufman further teaches GABA agonists to include PAMs of the GABAA receptor, and includes alprazolam within a list of GABA agonists. Moreover, since Kaufman teaches an embodiment wherein GABA and a GABA agonist, including a GABA receptor potentiator for protecting pancreatic β-cells from oxidative stress induced apoptosis, it would have been prima facie obvious to one of ordinary skill in the art to have administered alprazolam and GABA to a subject having T1D, with the reasonable expectation that this combination would have provided a protective effect on pancreatic β-cells from oxidative stress induced apoptosis. As Kaufman teaches combination therapy can have a synergistic effect, and lower dosages of each component can be effective when used in combination therapies compared to monotherapies, including for treating T1D, it would have been prima facie obvious to have administered alprazolam and GABA, wherein the dose of alprazolam is lower than that needed if used as a monotherapy to achieve a reduction in an inflammatory immune response, or promote a regulatory immune response. Notably, the dosage range of active agent taught by Kaufman, from 0.1-5000 mg, administered once or twice daily by different routes including orally, overlaps with the dosage range recited by instant claim 38. Regarding the limitation of instant claim 37, wherein alprazolam is administered at a dosage less than that used to treat an anxiety, panic, or anxiety caused by depression, the examiner notes that Applicants’ specification defines such dosage ranges for treating anxiety, panic, or anxiety caused by depression to range from 0.5-10 mg day, for initial to maintenance doses (see para [0135] of specification). Since Kaufman teaches doses less than 0.5 mg., including 0.1 mg., the limitation of instant claim 37 is met by Kaufman, and it would have been prima facie obvious to have arrived at this dosage range for alprazolam, in the absence of evidence indicating the criticality of this range over the broader range taught by Kaufman. See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  T1D is taught as an inflammatory immune disease, and inflammation is taught to be associated with increased levels of IL-6, CRP, and TNFα; since administration of the aforementioned agents is taught to delay the onset of an immune response, slow the progression of an immune response, reduce the severity of an immune response, and/or suppress an immune response in a mammal for the treatment of T1D, it would have been prima facie obvious that treatment of T1D with alprazolam, and alprazolam and GABA would have resulted in a decrease in cytokines associated with inflammation, such as IL-6, CRP, and TNFα, thereby meeting the limitation of instant claim 7. Since Kaufman teaches GABA agonists to include those agents that penetrate the BBB as well as those that don’t, and the dosage range of active agent as taught by Kaufman includes the range below that known for treating anxiety, panic, or anxiety caused by depression as discussed previously, the teachings of Kaufman meet the limitation of instant claim 64. Regarding the limitation of claim 1, “wherein the combination of GABAA receptor PAM and GABA receptor activating ligand is more effective to reduce an inflammatory immune response and/or to promote a regulatory immune response in said mammal than when either agent is administered alone”, Kaufman teaches lower dosages of each drug can be used in combination therapy compared to monotherapy, and/or that elevated efficacy can be obtained by combination therapy compared to monotherapy (para [0055]). As it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have administered the combination of GABA and alprazolam, in view of the teachings of Kaufman, it would have been prima facie obvious that the combination of these agents would have had increased efficacy, i.e., have been more effective to reduce an inflammatory immune response and/or to promote a regulatory immune response in said mammal than when either agent is administered alone. 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et. al., WO 2012050907 A2 (publ. 4/19/12, cited in the IDS), as applied to claims 1, 7, 20, 22, 26-27, 29-30, 36-38, 50, 57-58, and 64 as discussed previously, in view of Golwyn, USP 5017575 (patented 5/21/1991, of previous record). 
Claim 15 is drawn to a method of reducing an inflammatory immune response and/or promoting a regulatory immune response in a mammal having the elected disease of type 1 diabetes (T1D), comprising administering to said mammal a GABAA receptor allosteric modulator (PAM), comprising the elected PAM, alprazolam, in an amount sufficient to reduce an inflammatory response and/or to promote a regulatory immune response, wherein the combination of GABAA receptor PAM and GABA receptor activating ligand is more effective to reduce an inflammatory immune response and/or to promote a regulatory immune response in said mammal than when either agent is administered alone; and wherein reduction in an inflammatory immune response or promotion of a regulatory immune response comprises a reduction of one or more inflammation-related T-cell types.
Kaufman teaches as discussed previously; however, reduction of one or more inflammation-related T-cell types is not explicitly taught.
Golwyn teaches a method of selectively influencing the immune systems of patients with intractable disorders, thereby abating or relieving the symptoms of autoimmune abnormality or imbalance, such as excessive concentration of killer T-cells (e.g., cytotoxic T-cells), an insufficient concentration of helper T cells, or both by administering a composition comprising a triazolobenzodiazepine (Title & Abstract; col. 1, lines 5-12 & lines 45-52; col. 2, lines 18-26). Golwyn exemplifies alprazolam as a triazolobenzodiazepine to lower concentration of killer T-cells and increase the concentration of helper T cells (col. 3, lines 46-68; col. 4, lines 43-49). CD8 cytotoxic T-cells are included within the defined population of inflammation T-cells in Applicants’ specification (see para [0026], [0095]).
Kaufman teaches reducing delaying the onset of an immune response, slowing the progression of an immune response, reducing the severity of an immune response, and/or suppressing an immune response in a mammal with T1D comprising administering a GABA agonist, wherein GABA agonist is defined to include PAMs of GABAA or GABAB receptors, with alprazolam included as a GABA agonist. Kaufman also teaches the combination of GABA and a GABA receptor agonist, e.g., agonist ligand or GABAA receptor potentiator. Golwyn teaches abating or relieving symptoms of autoimmune abnormality or imbalance by administering a triazolobenzodiazepine, of which alprazolam is exemplified, to lower concentration of excessive number of killer T-cells and/or increase the concentration of helper T cells. It would have therefore been prima facie obvious that by delaying the onset of an immune response, slowing the progression of an immune response, reducing the severity of an immune response, and/or suppressing an immune response in a mammal with T1D comprising administering alprazolam as taught by Kaufman that a decrease in the concentration of inflammation associated killer or cytotoxic T-cells would have resulted, based on the teachings of Golwyn, thereby meeting the limitation of instant claim 15. 


Conclusion
Claims 1, 7, 15, 20, 22, 26-27, 29-30, 36-38, 57-58, and 64 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627